Citation Nr: 1632264	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  10-22 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for legal blindness, left eye, due to glaucoma.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to November 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, in which the RO denied the Veteran's claims to reopen claims for service connection for a back condition, a right knee condition, and legal blindness, left eye, due to glaucoma.

In February 2015, the RO granted service connection for degenerative arthritis of the lumbar spine and degenerative joint disease of the right knee.  Thus, the Board finds that there is no present case or controversy for the Board to adjudicate with regard to the Veteran's claims to reopen his claims for service connection for back and right knee conditions.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his June 2010 substantive appeal (VA Form 9), the Veteran requested to testify at a Travel Board hearing at a local VA office.  In October 2015, VA sent correspondence to the Veteran to notify him that a Travel Board hearing was scheduled for December 2015.  The Veteran did not appear for the scheduled hearing.  Shortly thereafter, in December 2015, the Veteran called VA to report that he did not receive VA's October 2015 notification letter and requested that VA schedule him for a videoconference hearing.  The Board finds that remand for scheduling of a Board hearing in accordance with 38 C.F.R. § 20.704 is warranted.  See 38 C.F.R. § 20.700(a) (2015) (A hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.).

Accordingly, the case is REMANDED for the following action:

Notify the Veteran that his request to reschedule his hearing has been granted, and schedule the Veteran for a videoconference hearing in accordance with the procedures set forth in 38 C.F.R. §§ 20.700(a), 20.704(a), as per the Veteran's request and as the docket permits.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




